Examiner’s Comments
Status of Claims

Applicant’s remarks in the reply filed 3/4/2021 have been acknowledged and entered.  Claims 7-23 are pending. Claims 1-6 are canceled.  

Allowed Claims
Claims 7-23 are allowed. The following is an examiner’s statement of reasons for allowance: The reviewed prior art does not anticipate or fairly suggest a method for cleaning a semiconductor wafer as set forth in the claims.  The closest prior art of record is that of Yoshizumi who teaches a substrate processing method comprising supplying a cleaning solution onto a semiconductor wafer having an oxide film thereon, and rotating the wafer at a speed of more than 300 rpm.  Yoshizumi teaches that, after a predetermined period of time has elapsed and when the whole area of the front surface of the substrate is covered with a film of the cleaning solution, the wafer speed is decreased to a speed less than 100 rpm [0068].  As persuasively argued by applicant, neither Yoshizumi nor Kaneyama teaches or suggests that the speed is decreased after 80% or more of the oxide film is removed in order to completely remove the oxide film, as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATASHA N CAMPBELL/Examiner, Art Unit 1714